Citation Nr: 1424304	
Decision Date: 05/29/14    Archive Date: 06/06/14	

DOCKET NO.  06-10 146	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE
 
Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
The appellant
 
 

ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1994 to December 1996.
 
This case comes before the Board of Veterans Appeals (Board) on appeal of a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  
 
This case was previously before the Board in October 2007, July 2010, May 2012, June 2013, and November 2013, on which occasions it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  
 
Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).  
 
 
FINDING OF FACT
 
An acquired psychiatric disorder, including posttraumatic stress disorder, is not shown to have been present in service, or for a number of years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, to include an alleged inservice sexual assault and/or sexual harassment.  
 
 
CONCLUSION OF LAW
 
An acquired psychiatric disorder, including posttraumatic stress disorder, was not incurred in or aggravated by active military service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2013).  
 

REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
In the case at hand, the requirements of  38 U.S.C.A. §§ 5103 and 5103A (West 2002) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of her application.  VA notified the Veteran in April 2003, and once again in November 2007, of the information and evidence needed to substantiate and complete her claim, to include notice of what part of that evidence was to be provided by her, and what part VA would attempt to obtain.
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate her claim, and, as warranted by law, affording VA examinations.  Currently, there is no pertinent and available evidence suggesting that additional records have yet to be secured, or that additional examinations are in order.  Moreover, there is no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.
 
Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes her multiple contentions, including those offered during the course of a Board hearing in June 2007, as well as service treatment and personnel records, and both VA, to include Virtual VA and Veterans Benefits Management System records, and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection
 
The Veteran in this case seeks entitlement to service connection for an acquired psychiatric disorder, to include a posttraumatic stress disorder.  In pertinent part, it is contended that the Veteran suffers from an acquired psychiatric disorder, to include posttraumatic stress disorder, which had its origin during, or is in some way the result of, her period of active military service.  More specifically, it is contended that the Veteran suffers from a posttraumatic stress disorder which is the result of a sexual assault and/or sexual harassment during her period of active military service.  Finally, it is contended that the Veteran suffers from a personality disorder which is in some way the result of, or was potentially aggravated by, her period of active military service.  
 
In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2013).  

A psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§  3.307, 3.309

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
 
Personality disorders are not diseases or injuries within the meaning of applicable legislation governing the award of compensation benefits.  See 38 C.F.R. § 3.303(c).

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an inservice stressor, and credible supporting evidence that the claimed inservice stressor actually occurred.  38 C.F.R. § 3.304(f) (2013).  However, if the claimed stressor is not combat-related (as in this case), and posttraumatic stress disorder has not been diagnosed in service, the Veteran's lay testimony regarding the inservice stressor is insufficient, standing alone, to establish service connection, and must be corroborated by credible evidence.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); see also Duran v. Brown, 6 Vet. App. 283, 289 (1994).  
 
Where a posttraumatic stress disorder claim is based on an inservice personal assault (as in this case), evidence from sources other than the Veteran's service records may corroborate her account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following a claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f).  
 
In the case at hand, available service treatment records are negative for evidence of a psychiatric disorder, including posttraumatic stress disorder.  While it is true that, in December 1994, while in service, the Veteran underwent a mental status examination at the Recruit Evaluation Unit, her mental status at that time was within normal limits, and no pertinent diagnosis was noted.  Moreover, while in July 1995, once again, while on active military service, the Veteran was referred for evaluation following an "angry outburst," on mental status examination, her speech was normal and her affect appropriate.  Significantly, at that time, there was noted a history of "past abuse," for which the Veteran was apparently receiving counseling.  The clinical assessment was of "poor coping skills."  As of the time of a service separation examination in November 1996, the Veteran denied any history of depression or excessive worry, and similarly denied any problems with "nervous trouble of any sort."  A psychiatric evaluation conducted at the time of service separation was entirely within normal limits, and no pertinent diagnosis was noted.  
 
In point of fact, the earliest clinical indication of the presence of potentially chronic psychiatric symptomatology is revealed by VA records dated in June 2002, approximately six years following the Veteran's discharge from service, at which time there was noted a history of treatment for depression, as well as "family conflicts."  At that time, the Veteran requested counseling for a past history of sexual abuse at the age of 16 by another teenager. The Veteran is noted to have begun her active duty service when she was 35.
 
During the course of VA outpatient treatment in December 2002, the Veteran indicated that she had been feeling depressed since her mother's death in March 2002.  Further noted was that the Veteran had been struggling financially, and having family conflicts.  When questioned, the Veteran indicated that she had been sexually abused at the age of 16 by another teenager, though she did not talk about it at the time.  Further noted was a brief relationship with a questionably abusive man who disappeared when the Veteran was pregnant with their daughter at the age of 25.  Regarding her time in the Navy, the Veteran indicated that while in service she had been subjected to sexual harassment by a superior officer.  The pertinent diagnoses noted were adjustment disorder with depression; and personality disorder, not otherwise specified.
 
During the course of subsequent VA outpatient treatment in March 2003, the Veteran indicated that, while in service, she was sexually harassed by a petty officer in the workplace.  According to the Veteran, this petty officer asked her out for drinks and made life very uncomfortable for her when she refused.  Significantly, according to the Veteran, she "pressed charges" against him.  The pertinent diagnoses noted were posttraumatic disorder (military sexual trauma), and depressive disorder, not otherwise specified.
 
At a March 2005 VA outpatient treatment session the Veteran gave a "lengthy history" of sexual trauma and abuse dating back to the ages of "2 and 5" by two different predators, which involved fondling and molestation.  According to the Veteran, she never told her mother until she was in her 30's.  The Veteran additionally recounted having been raped at the age of 16 by a person who was "playing some kind of demonic game."  According to the Veteran, while in the Navy, she was the victim of "acquaintance rape" by a man with whom she attended class in July 1995.  Reportedly, following that rape, she was treated and released from a hospital in San Diego, California.
 
During the course of subsequent VA outpatient psychiatric treatment in early September 2006, the Veteran gave a history of sexual abuse prior to her entry into service, followed by sexual molestation/rape in service which reportedly resulted in her seeking therapy.  When questioned, the Veteran denied any psychiatric admission.  Further, the Veteran admitted a prior history of counseling prior to entry upon active service.  The pertinent diagnoses noted were posttraumatic stress disorder by history; and depression, not otherwise specified, rule out dysthymic disorder.  
 
At an April 2010 VA psychiatric examination it was noted that the Veteran's claims folder was available, and had been reviewed.  Significantly, according to the examiner, recent attempts to obtain records pertaining to the Veteran's treatment at the San Diego Naval Hospital had proven unsuccessful.  Apparently, the only reference to the Veteran's mental state during her military service appeared to be a request in July 1995 for an evaluation following an "angry outburst."  Noted at the time was that the Veteran was already in an anger and stress management group, and that reference had been made to "past abuse, also in counseling for that."  Significantly, according to the examiner, there were no counseling records in the Veteran's claims folder.  Nor did the Veteran have any memory of counseling during the relevant time frame.  Finally, according to the examiner, the Veteran was a "highly inconsistent informant," who changed the chronology or sequence of significant events several times during the course of the psychiatric interview.
 
When questioned regarding her preservice history, the Veteran indicated that she had grown up in an intact, but apparently dysfunctional, family.  Reportedly, the Veteran's father was often verbally abusive, though there was no evidence of any physical abuse.  According to the Veteran, when she was 16, she was raped, following which it became "consensual."  The Veteran additionally indicated that she had subsequently terminated a pregnancy resulting from that relationship, and may have received counseling, either at the time of the abortion or several years later.  
 
Regarding her military history, the examiner noted that the Veteran had been absent without leave from December 1994 to January 1995 while in basic training.  Apparently, the Veteran was readmitted to training, and subsequently attended school to be a cook.  According to the Veteran, at one point, either two weeks prior to the end of school or possibly after having finished school, she was the unwilling sexual partner of another service member while on liberty.  When questioned, the Veteran indicated that she did not report being physically injured, and, though she did report having gone the next day to the San Diego Navy Hospital.  No records of any treatment for trauma or sexual assault had been located.  While there was a computer record of an emergency room visit in April 1995, there was no indication of the reason for that visit.
 
When questioned regarding any history of substance or alcohol abuse, the Veteran denied such history, though she did say that she was intoxicated at the time of her unwanted sexual relations in service.  Further noted was that the Veteran had been seen regularly by counselors at the local VA medical center, though there was no clear indication in her service treatment records that her anger management classes in service were related to any traumatic event.  
 
According to the examiner, the Veteran presented a history of chronic underachievement and unstable interpersonal relationships which likely had begun in adolescence.  Although these traits might have been the result of a traumatic sexual experience, in the opinion of the examiner, they were more likely signs of a personality disorder with borderline traits.  Her psychometric assessment, the results of which were described as "probably valid," was consistent with the diagnosis of personality disorder and depression.  Test results did not suggest the presence of a posttraumatic stress disorder.
 
When specifically questioned regarding her military stressors, the Veteran indicated that, while on liberty and intoxicated, she was sexually assaulted by another service member.  However, and as previously noted, there were no records indicating that she had received medical treatment following that incident, which she initially indicated she did not report.  Significantly, somewhat later, the Veteran indicated that she had discussed the aforementioned incident with an officer, who had counseled her not to file charges.  The Veteran then provided a discrepant and inconsistent account of her further contacts with the male sailor involved in the aforementioned incident, but said that she did not see him again until they were completing school, or that the incident happened after classes had ended.  Significantly, when questioned, the Veteran did not indicate any significant deterioration in performance following her assault.  
 
In the opinion of the examiner, the Veteran failed to report symptoms consistent with a diagnosis of posttraumatic stress disorder linked to an inservice sexual encounter.  In offering this opinion the examiner referenced the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  Rather, the examiner found that the appellant reported periods of mild to moderate depression, disorganization, ineffective personal relationships, and impaired concentration, which were moderate, recurred daily, and interfered with social and occupational functioning to a significant degree.  The Veteran additionally described a premilitary sexual trauma which likely resulted in some of her currently reported symptoms.  The examiner found that psychometric test results failed to support a diagnosis of posttraumatic stress disorder.  Rather, the pertinent diagnoses noted were depressive disorder, not otherwise specified; and personality disorder, not otherwise specified, with borderline and dependent traits.
 
In the opinion of the examiner, the computer record of an emergency room visit in April 1995, and a subsequent treatment record indicating that the Veteran was receiving anger management counseling were not linked in any way to a sexual assault.  The examiner opined that the Veteran's own account of having been placed in an honor guard and working very hard to win her noncommissioned officer's approval after the sexual encounter reportedly took place were inconsistent with posttraumatic stress disorder secondary to a personal assault.  Accordingly, the examiner found that the existing evidence was less likely than not consistent with the occurrence of a personal sexual assault.  The examiner also found that the evidence did not suggest independent corroboration of a personal sexual assault.  In the opinion of the examiner, the Veteran was not describing symptoms which met the full DSM-IV criteria for posttraumatic stress disorder.  Rather, her anxiety and depressive symptoms were diagnosed as depressive disorder, not otherwise specified.
 
In a July 2010 addendum the April 2010 VA psychologist indicated that the Veteran's claims folder had been reviewed in its entirety.  According to the examiner, a review of the Veteran's treatment notes strongly suggested that her posttraumatic stress disorder diagnoses were not based on full DSM-IV criteria for the disorder.  Rather, they appeared to have been made relying primarily on the Veteran's account of having been sexually harassed by a superior in service.  Moreover, as noted in the previous VA examination report, the symptoms consistently reported by the Veteran to VA clinicians during the relevant period were likely due to a personality disorder which, by definition, predated her military service and was not the result of any military event or injury.  That is, a personality disorder is not an acquired psychiatric disorder).  Given the absence of documented symptoms meeting full DSM-IV criteria for posttraumatic stress disorder, the examiner opined that the Veteran's reported symptoms in April 2010 were less likely than not symptoms of a posttraumatic stress disorder, and were similarly less likely caused by any military event or injury.  The examiner found that previous diagnoses of posttraumatic stress disorder were thus likely misdiagnoses given their reliance on the Veteran's uncorroborated account of having been traumatized in the military.  
 
As noted by the April 2010 examiner the Veteran's written and verbal accounts of having been sexually assaulted in service were inconsistent, and described an unlikely sequence of events.  Significantly, the Veteran did not show any deterioration in functioning following the alleged sexual assault, but in fact, showed an improvement in her military performance.  Without corroborating evidence of the assault, the Veteran's military records were not consistent with personal trauma and the subsequent development of posttraumatic stress disorder symptomatology.  Moreover, there were no available records of mental health treatment between the time of her discharge from the military and her treatment at the local VA medical center in 2002, making it less likely than not that her military service aggravated a preexisting psychiatric disorder.
 
According to the examiner, the Veteran described premilitary sexual trauma at the age of 16, as well as inadequate social and occupational functioning, and a history of counseling and social service intervention which were likely evidence of premilitary psychiatric problems.  While the lack of premilitary treatment records rendered any historical psychiatric diagnosis speculative, the longstanding nature of the Veteran's functional difficulties made an Axis II diagnosis of personality disorder, "at least as likely as not."  The Veteran's statements that she "might have received counseling" following a sexual assault at the age of 16 or 17 were evidence that she had been treated for a psychiatric problem prior to her service, though it was unclear that her statement alone provided "clear and unmistakable evidence" that she suffered from a preexisting psychiatric disorder.  Available service treatment records did, however, provide clear and unmistakable evidence that, following advanced individual training, her military performance did not deteriorate.  
 
In a July 2013 addendum the April 2010 VA psychologist indicated that, following a review of all pertinent available records, including military personnel and treatment records, VA records, and the Veteran's Veterans Benefit Management System electronic file, it was his opinion that, as previously noted, the Veteran's diagnosis of depressive disorder not otherwise specified in April 2010 was at least as likely as not associated with her (not acquired) Axis II personality disorder, not otherwise specified.  As such, her depressive disorder not otherwise specified was less likely than not the result of any inservice event or injury, including military sexual trauma, given that the depressive symptoms comprising the diagnosis had their onset in childhood or adolescence as comorbid symptoms of a personality disorder.  Under the circumstances, the examiner opined that the Veteran's psychiatric symptomatology was less likely than not incurred in or caused by any inservice injury, event, or illness.
 
The Board finds the aforementioned opinions of a VA psychologist highly probative.  These opinions were based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records, and a full examination, including both history and clinical findings, with extensive addenda.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion.)  The VA psychologist provided reasons and bases for his medical opinions, and pointed to the evidence which supported those opinions.  Hernandez-Toyens.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record preponderates against finding that the Veteran suffers from an acquired psychiatric disorder, including posttraumatic stress disorder, which is in any way related to her period of active military service.  
 
In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed her current psychiatric symptomatology, and, specifically, posttraumatic stress disorder, to an inservice sexual assault.  However, there currently exists no credible evidence whatsoever that the claimed inservice assault actually occurred, or that, subsequent to that alleged assault, the Veteran received psychiatric treatment.  This is the case despite repeated attempts on the part of the RO to obtain records of reported inservice treatment following the alleged assault.  Moreover, as noted by the VA examiner, the Veteran has been a highly inconsistent informant who typically changed the chronology or sequence of significant events on several occasions during the psychiatric interview.  Further, not until many years following her separation from service did the Veteran file a claim for service connection for an acquired psychiatric disorder, and/or posttraumatic stress disorder.  In that regard, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In the case at hand, there is no persuasive evidence suggesting a link between the Veteran's current psychiatric disability and her period of active military service.  Nor is there persuasive evidence that a "separate and distinct" psychiatric disorder has been superimposed upon the personality disorder which clearly preexisted the Veteran's entry upon active military service.  Again, a personality disorder is not an acquired psychiatric disorder for which service connection might potentially be granted under the applicable law and regulations.  See 38 C.F.R. § 3.303 (2013).  Under the circumstances, the Veteran's claim for service connection must be denied.  
 
The Board acknowledges the Veteran's testimony regarding the origin of the disability at issue.  However, the Board rejects those assertions to the extent that they seek to etiologically relate the disability at issue to the Veteran's period of active military service.  The Veteran's statements and history, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Based on the aforementioned, the Board finds that the preponderance of the most probative evidence is against entitlement to service connection for a psychiatric disorder, to include PTSD, to include due to an alleged inservice sexual assault and/or alleged inservice harassment.  Accordingly, the Veteran's claim for service connection must be denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. 49.
 
 
ORDER
 
Entitlement to service connection for an acquired disorder, to include posttraumatic stress disorder, is denied.
 
 
	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


